Title: From George Washington to Anthony Wayne, 26 September 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dr Sir
                            Robinsons Sepr 26th 1780
                        
                        Instead of coming to The Ferry you will march your brigade by Storms and Clements to West Point sending your
                            baggage by water. You will, for this purpose, send forward your Qr Mr to Kings Ferry to prepare boats, with directions, if
                            there are not a sufficiency there, to come on to West Point for them. I am Sir Your most Obedt & hume Serv.
                        
                            Go: Washington
                        
                        
                            If there should be two brigades on their march the Officer Commanding will detach one of them in the
                                above manner and half the other at some convenient place in the rear of Stoney Point abt William’s.
                        

                    